Citation Nr: 9931321	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-15 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a bladder disorder.

3.  Entitlement to service connection for prostatitis as 
secondary to the service-connected bilateral orchialgia.

4.  Entitlement to service connection for decreased urinary 
flow as secondary to the service-connected bilateral 
orchialgia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
December 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In June 1999 the veteran testified at a videoconference 
hearing in lieu of a Travel Board hearing.  At that time the 
issue of entitlement to service connection for ureteral 
caliculi as secondary to the service-connected bilateral 
orchialgia was identified as an issue on appeal.  However, 
this issue was not addressed by the veteran's Notice of 
Disagreement or Substantive Appeal and was not included as an 
issue in the Statement of the Case or the Supplemental 
Statement of the Case.  Consequently, this issue was 
incorrectly identified as an issue on appeal and is not for 
appellate consideration.


FINDINGS OF FACT

1.  There is no competent medical diagnosis of a current 
kidney disorder, and a kidney disorder, if present, is not 
shown by competent medical evidence to have a nexus or 
relationship to service.

2.  There is no competent medical evidence of a nexus or 
relationship between a bladder disorder and the veteran's 
period of active military service.

3.  There is no competent medical evidence of a nexus between 
the veteran's prostatitis and his service-connected bilateral 
orchialgia.

4.  There is no competent medical evidence of a nexus between 
the veteran's decreased urinary flow and his service-
connected bilateral orchialgia.




CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a kidney disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a bladder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for prostatitis as secondary to the service-connected 
bilateral orchialgia is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for decreased urinary flow as secondary to the service-
connected bilateral orchialgia is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Direct Service Connection Claims

The veteran contends that he suffers from a kidney and 
bladder disorders as a result of his military service.  The 
law provides that a veteran is entitled to service connection 
for disability resulting from a disease or injury incurred or 
aggravated while in service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
If the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

The Board has reviewed the evidence received in support of 
the veteran's claim of entitlement to service connection for 
a kidney disorder.  However, as the record stands, there is 
no evidence demonstrating that the veteran currently suffers 
from a kidney disorder.  In this regard, following an October 
1998 VA examination the examiner commented that: "In my 
opinion, I do not believe that the [veteran] has a kidney 
condition."  Therefore, the veteran's claim for a kidney 
disorder must denied as not well grounded for lack of a 
medical diagnosis of a current disorder.  Even assuming that 
there was evidence of a current kidney disorder, the record 
further fails to contain evidence which suggests that a 
current kidney disorder has a nexus or relationship to 
service.

The veteran's service medical records contain no complaints, 
findings, or treatment for a bladder disorder.  An October 
1998 VA examination includes a medical assessment of probable 
neurogenic bladder, and the Board accepts this as a medical 
diagnosis of a current bladder disorder for well-grounded 
purposes.  The veteran has claimed that he began having 
bladder problems during service.  The veteran's assertions 
with regard to his bladder problems during service are 
accepted as credible for well-grounded purposes.  

However, in the instant case, there is no medical evidence 
linking the veteran's bladder disorder to service.  In fact, 
the October 1998 VA examiner suggested that the bladder 
disorder was secondary to the veteran's degenerative disc 
(L5-S1) disease.  The Board notes that the veteran is not 
service-connected for any back disability.  While the veteran 
has contended that he has a bladder disorder due to events 
during service, his contentions do not make his service 
connection claim well grounded.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1995) (holding that laypersons are not 
competent to offer medical opinions).  As the veteran has not 
presented any competent medical evidence that he currently 
suffers from a bladder disorder related to service, and as 
there is no medical evidence linking the continuity of 
symptomatology which the veteran claims to his current 
bladder disorder, his claim for service connection for a 
bladder disorder is not well grounded and must be denied on 
that basis.  

II.  Secondary Service Connection Claims

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists, and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).

A claim for secondary service connection, like all claims, 
must be well-grounded.  See Locher v. Brown, 9 Vet. App. 535, 
538-40 (1996); Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  
To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, the veteran must present 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).

The Board observes that the veteran was granted service 
connection for bilateral orchialgia in an August 1991 rating 
decision.  The veteran contends that his prostatitis and 
decreased urinary flow are causally related to his service-
connected bilateral orchialgia.

Service medical records are negative for any findings 
relating to prostatitis or decreased urinary flow.  A 
December 1996 private medical record reflects an impression 
of clinical prostatitis, and the Board accepts this as a 
medical diagnosis of a current disability for well-grounded 
purposes.  However, in the instant case, there is no medical 
evidence linking the veteran's prostatitis to his service-
connected bilateral orchialgia or otherwise to service.  
While the veteran has contended that he has prostatitis due 
to a service-connected disability, his contentions do not 
make his service connection claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995) (holding 
that laypersons are not competent to offer medical opinions).  
As the veteran has not presented any competent medical 
evidence that he currently suffers from prostatitis as a 
result of a service-connected disability or otherwise to 
service, his claim for service connection for prostatitis is 
not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a).

At the October 1998 VA examination, and in testimony given at 
the June 1999 Board hearing, the veteran indicated that he 
suffered from decreased urinary flow.  He has claimed that he 
suffers from decreased urinary flow as a result of his 
service-connected bilateral orchialgia.  However, the record 
appears to be absent for a medical diagnosis of decreased 
urinary flow.  The Board notes, however, that a February 1997 
private medical record stated that the veteran had "decreased 
peak flow."  Even assuming the veteran currently suffers from 
decreased urinary flow, there is no medical evidence linking 
the veteran's decreased urinary flow to his service-connected 
bilateral orchialgia or otherwise to service.  As the veteran 
has not presented any competent medical evidence that he 
currently suffers from decreased urinary flow as a result of 
a service-connected disability or otherwise to service, his 
claim for service connection for decreased urinary flow is 
not well grounded and must be denied on that basis.  See 
38 U.S.C.A. § 5107(a).

By this decision, the Board is informing the veteran that 
competent medical evidence of a current disability and 
causation is required to render his claims well-grounded.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Further, the Board is aware of no 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claims for service connection 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a kidney disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a bladder disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for prostatitis as secondary to the 
service-connected bilateral orchialgia is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for decreased urinary flow as secondary to 
the service-connected bilateral orchialgia is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

